DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. Please see response below: In response to applicant argument, however, the duration field in Lee refers to a transmit opportunity (TXOP) transmission period, and not to a duration of a radio frame. A TXOP defines the time duration for which a station can send frames after it has gained contention for the transmission medium. Therefore, Lee has not been shown to teach or suggest “indicate transmission duration of a second radio frame sent by a second access point AP” and “in a sending period of the second radio frame, send a third radio frame to a first station STA associated with the first access point AP” as recited in claim 1 (Examiner respectfully disagree with the applicant, see Lee’s Figure 4F, para. 0085, The master AP transmits an IA Synch frame to conduct IA transmission of data to stations, each AP in the IA transmission group pads and transmits a frame for a transmission duration specified by the master AP); see Lee’s para. 0102, transmission duration field is set within TXOP which is acquired for sharing IA transmission).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2016/0197655 A1, hereinafter “Lee”).
Regarding claims 1, 8 and 15, Lee discloses an apparatus for coordinated multi-access point (AP) transmission (see para. 0052-0054, multi access points coordination to simultaneous transmission of data), wherein the apparatus is applied to a first AP side (see para. 0054, master AP coordinates transmission of data), and wherein the apparatus comprises: at least one processor; a non-transitory computer-readable storage medium coupled to the processor and storing programming instructions for execution by the processor, the programming instructions instruct the at least one processor to generate a first radio frame (see Figures 4B and 6A; para. 0065, IA-RTS frame), wherein the first radio frame comprises indication information used to indicate transmission duration of a second radio frame sent by a second AP (see para. 0102, transmission duration field of data or second radio frame for another AP or second AP to transmit data, transmission duration is set within TXOP acquired for transmission of data to station using IA Sync as specified in Figure 4F, para. 0085); and a transceiver, configured to send the first radio frame to the second AP (see Figure 4B, para. 0065, transmit IA-RTS to a list of candidates such as AP2 or AP3); wherein the transceiver is further configured to: in a sending period of the second radio frame, send a third radio frame to a first station (STA) 
Regarding claims 2, 9 and 16, Lee discloses wherein the indication information comprises a sending time and an end time of the second radio frame (see para. 0111, period defined in the duration field).
Regarding claims 3, 10 and 17, Lee discloses wherein a sending time of the third radio frame is the same as the sending time of the second radio frame (see para. 0102, transmission duration within a data transmission TXOP for each AP based on the length of data).
Regarding claims 4, 11 and 18, Lee discloses all the subject matter but fails to mention wherein a sending time of the third radio frame is before the sending time of the second radio frame (see para. 0051-0054, master AP coordinates data transmission with plurality of stations associated with each AP, therefore implicitly set the time of radio frame).
Regarding claims 5, 12 and 19, wherein the indication information comprises identifier information of the second access point AP (see Figures 5A, 517, BSSID of APs; Figure 8A, 817, BSSID of AP).
Regarding claims 6, 13 and 20, Lee discloses wherein the first radio frame further carries one or more of the following: transmit power information of the second AP; information about a maximum tolerable interference threshold for the first AP; identifier information of the first STA; transmit power information of the first STA; or 
Regarding claims 7 and 14, Lee discloses wherein transmission duration of the third radio frame is the same as the transmission duration of the second radio frame (see para.0098-0102, duration field can be set by the master AP for the participating APs).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463